      
   
 

US. DISTRICT Cou ny

NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS a
AMARILLO DIVISION

DEC 3 0 2019

 

UNITED STATES OF AMERICA ae
CL rom,
by fe Ser cour |
Plaintiff, / Deputy |
Vv. Criminal Action No. 2:19-CR-00166-Z-BR

ANGEL CARDENAS-FLORES (1)

Defendant.

COR Cr GR WO WO? CO (Or SOR 4OD

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On December 13, 2019, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation’) in the above referenced cause. Defendant
Angel Cardenas-Flores filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record
in the above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement,
and Plea Agreement Supplement—and thereby determined that the Report and Recommendation is
correct. Therefore, the Report and Recommendation is hereby ADOPTED by the United States District
Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant Angel Cardenas-Flores
was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant Angel Cardenas-Flores;
and ADJUDGES Defendant Angel Cardenas-Flores guilty of Count One, a violation of 8 U.S.C. §§
1326(a) and (b)(1), and 6 U.S.C. §§ 202(3), 202(4), and 557. Sentence will be imposed in accordance

with the Court’s sentencing scheduling order.

SO ORDERED, December 30, 2019.

 

MATAHEW J. KACSMARYK
UNJTED STATES DISTRICT JUDGE
